 Case 1:20-cv-00493-RJJ-SJB ECF No. 17 filed 07/31/20 PageID.750 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION




 Association of American Physicians & Surgeons,

                            Plaintiff,
        v.                                         Case No. 1:20-cv-493-RJJ-SJB

 Food & Drug Administration, et al.,

                            Defendants.



      Defendants’ Response to Plaintiff’s Motion to Expedite Hearing or Ruling


    Plaintiff Association of American Physicians & Surgeons (“AAPS”) requested oral

argument in the caption of its motion for a preliminary injunction. See AAPS PI Mot.,

ECF No. 8. AAPS now “moves for an expedited hearing or ruling on its pending motion

for a preliminary injunction.” AAPS Mot. Expedite, ECF No. 15, PageID.726.

    The determination of whether oral argument is necessary to dispose of a motion is

at the court’s discretion. W.D. Mich. LCivR 7.2(d). Defendants believe that both AAPS’s

motion for a preliminary injunction and Defendants’ motion to dismiss may be resolved

on the pleadings without argument. However, if the Court believes that argument

would be helpful, Defendants gladly would accommodate the Court’s preference.

 July 31, 2020                               Respectfully submitted,

 OF COUNSEL:                                 ETHAN P. DAVIS
                                              Acting Assistant Attorney General
 ROBERT P. CHARROW
  General Counsel                            MICHAEL D. GRANSTON
                                              Deputy Assistant Attorney General
                                              Civil Division
Case 1:20-cv-00493-RJJ-SJB ECF No. 17 filed 07/31/20 PageID.751 Page 2 of 3



STACY CLINE AMIN                         GUSTAV W. EYLER
 Deputy General Counsel                   Director
 U.S. Department of Health
   and Human Services                    ANDREW E. CLARK
   Chief Counsel                          Assistant Director
 Food and Drug Administration
                                         s/ James W. Harlow
ANNAMARIE KEMPIC                         JAMES W. HARLOW
 Deputy Chief Counsel, Litigation          Trial Attorney
                                           Consumer Protection Branch
SAMANTHA HONG                              U.S. Department of Justice
SUSAN WILLIAMS                             P.O. Box 386
 Associate Chief Counsel                   Washington, DC 20044-0386
 Office of the General Counsel             (202) 514-6786
 Food and Drug Division                    (202) 514-8742 (fax)
 10903 New Hampshire Avenue                James.W.Harlow@usdoj.gov
 Silver Spring, MD 20993




                                     2
 Case 1:20-cv-00493-RJJ-SJB ECF No. 17 filed 07/31/20 PageID.752 Page 3 of 3



                    CERTIFICATE OF WORD COUNT COMPLIANCE

    Pursuant to Local Civil Rule 7.2(b)(i), I hereby certify that this response contains

114 words, as calculated by the word count function of Microsoft Word 2016.


    July 31, 2020                                s/ James W. Harlow
                                                 JAMES W. HARLOW




                              CERTIFICATE OF SERVICE

    I hereby certify that this document, filed through the CM/ECF system, will be sent

via electronic mail to the registered participants as identified on the Notice of Electronic

Filing.


    July 31, 2020                                s/ James W. Harlow
                                                 JAMES W. HARLOW
